                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



                                                             Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                               JURORS’ MOTION
UNITED STATES V. STONE                                       REQUESTING VOIR DIRE
                                                             MATERIALS

                                                             Hon. Amy Berman Jackson



         Jurors A–L (the “Jurors”) have chosen to participate in this matter regarding the privacy of

their voir dire materials and retained the undersigned Counsel (“Jurors’ Counsel”). At present, Jurors’

Counsel does not have access to the Jurors’ completed jury questionnaires and any voir dire material

that is sealed from the public. In order to effectively represent the Jurors in this matter, Jurors’

Counsel requires access to those materials. All Jurors who have retained Jurors’ Counsel have duly

authorized Jurors’ Counsel to obtain their completed and unredacted jury questionnaires from the

Court.

         Accordingly, the Jurors respectfully request that the Court provide to Jurors’ Counsel their

completed and unredacted jury questionnaires; as well as any sealed portions of the trial transcript or

any pre-trial proceedings that reflect interaction between any jurors and the Court or counsel prior to

opening statements, including voir dire.

 Date: March 9, 2020                                     Respectfully submitted,

                                                         /s/ Alan Raul
                                                         Alan Charles Raul
                                                         Bar ID 362605
                                                         SIDLEY AUSTIN LLP
                                                         1501 K Street, N.W.
                                                         Washington, D.C. 20005
                                                         Tel: (202) 736-8477
                                                         Fax: (202) 736-8711
                                                         araul@sidley.com
                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                                             Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                               Hon. Amy Berman Jackson
UNITED STATES V. STONE




                                     [PROPOSED] ORDER

       Upon consideration of Jurors’ Motion Requesting Voir Dire Materials, it is hereby

       ORDERED that Jurors’ Motion Requesting Voir Dire Materials is granted; and further

       ORDERED that the Clerk of Court is hereby directed to provide an unredacted copy to

Jurors’ Counsel of the following materials from United States v. Stone, No. 1:19-cr-00018-ABJ:

       (1) jury questionnaires for Jurors A–L and any other jurors who have retained Jurors’

           Counsel, as indicated on any Entry of Appearance of Counsel (Sealed Version), and

       (2) sealed portions of the trial transcript or any pre-trial proceedings that reflect

           interaction between any jurors and the Court or counsel prior to opening statements.



________________________________                       _________________________________
             Date                                         HON. AMY BERMAN JACKSON
                                                           United States District Judge
                                CERTIFICATE OF SERVICE

       I certify that on March 9, 2020, I served upon all counsel of record the foregoing

documents by filing said documents using the Court’s Electronic Case Filing System.

 Date: March 9, 2020                                  /s/ Alan Raul
                                                      Alan Charles Raul
          NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER

       Pursuant to LCvR 7(k), the following attorneys are entitled to be notified of the entry of

the foregoing:

Norman A Pattis
PATTIS & SMITH, LLC
383 Orange Street
1st Floor
New Haven, CT 06511
203-393-3017
Fax: 203-393-9745

J.P. Cooney
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530
(202) 252-7281
Email: joseph.cooney@usdoj.gov

John Crabb , Jr.
U.S. ATTORNEY'S OFFICE
Judiciary Center Building
555 Fourth Street, NW
Room 11-844
Washington, DC 20530
(202) 252-1794
Email: John.D.Crabb@usdoj.gov

L. Peter Farkas
HALLORAN FARKAS & KITTILA LLP
1101 30th Street, NW
Suite 500
Washington, DC 20007
(202) 559-1700 ext 102
Fax: (202) 257-2019
Email: pf@hfk.law

Robert C Buschel
BUSCHEL & GIBBONS, P.A.
One Financial Plaza
100 S.E. Third Avenue
Suite 1300
Ft. Lauderdale, FL 33394
(954) 530-5301
Email: buschel@bglaw-pa.com

Bruce S. Rogow
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: brogow@rogowlaw.com

Grant J. Smith
STRATEGYSMITH, P.A.
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954-328-9064
Email: gsmith@strategysmith.com

Seth Ginsberg
ATTORNEY AT LAW
299 Broadway
Suite 1405
New York, NY 10007
212-227-6655
Email: srginsberg@mac.com

Tara A. Campion
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: tcampion@rogowlaw.com
